The plaintiff, J.T. Blanks, bought a ticket for himself and another for his wife for transportation from San Marcos to Fort Worth over the Missouri, Kansas  Texas Railway Company of Texas, and thence on the Ft. Worth  Denver City Railway Company to the State of Colorado. The agent of the Missouri, Kansas  Texas Railway at San Marcos signed the tickets for each road. Upon the Ft. Worth  Denver City Railway, after leaving Ft. Worth, as alleged, by reason of a defective roadbed, the car upon which they were riding left the track and turned over and inflicted upon them injuries for which they sue. To recover for such injuries, he sued, in the District Court of Hays County, both companies — alleging a partnership between them. To the suit the Ft. Worth  Denver City Railway Company pleaded its privilege of being sued in the county of its residence, or in some county where it had an agent, etc., and alleged that it did not reside in Hays County and had no agent there. It also denied under oath that any partnership existed between it and the Missouri, Kansas Texas Railway Company.
The 29th Legislature passed an Act which was approved March 13, 1905, which stripped of unnecessary verbage as applied to this *Page 195 
case, reads as follows: Sec. 1. "Whenever any passenger has been transported by two or more railroad companies having an agent or representative in the State, suit for loss or damage arising out of such carriage may be brought against any one or all in any court of competent jurisdiction in any county in which either of such common carriers operates or does business or has an agent or representative," etc. (Laws 1905, p. 29.) Now it is to be observed that the language is not that suit may brought against all of such common carriers, but is that it may "be brought against any one or all of such common carriers." Now, "any one," being used in the singular sense, we think there could have been no doubt as to the construction. It follows that a principal object of the statute was to fix the venue of such suits; and we think that it is fixed in such explicit terms that its meaning can not be mistaken. In other words, the statute says that either company may be sued in any court which has jurisdiction ordinarily over the other company or companies. In case of such plain language we do not feel at liberty to disregard it.
Accordingly the judgment of the Court of Civil Appeals is affirmed.
Affirmed.